DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elger (9,120,213).
Elger (‘213) provides a power ratchet comprising: a ratchet body having a ratchet head disposed at a first end (89) and a shoulder portion (86) disposed 5at a second end; a handle portion 
The power ratchet of Elger (‘213), as applied above, is fully capable of tightening a fastener in the manner as cited in claim 17.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elger (‘213), as applied to claims 1-6, 8-15 and 17 above, in combination with Putney et al. (5,237,885).
Elger (‘213), as applied to claims 1-6, 8-15 and 17 above, discloses the invention as claimed except for being silent regarding the inclusion of a resilient cover being disposed over the handle portion.
However, Putney et al. (‘885) provide a similar power ratchet having a similar eccentric cam drive shaft constructed to oscillate the ring gear of the ratchet mechanism, and teaches providing an elastomeric jacket that surrounds the housing (i.e., handle)(see abstract; Col. 8, lines 3-33), the jacket serves as a shock absorber, as a vibration isolator, as a thermal isolator and as a soft and non-slip grip enhancer.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention, to have modified the power ratchet of Elger (‘213) by further providing a resilient cover disposed over the handle portion, such as an elastomeric jacket as taught by Putney et al. (‘885), and having the predictable result of serving as a shock absorber, as a vibration isolator, as a thermal isolator and as a soft and non-slip grip enhancer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as demonstrating that numerous examples of eccentric cam driven ratchet actuation devices are known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/